Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 8, 2022

                                     No. 04-21-00295-CR

                                      Brian Dale NIXON,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                 From the 454th Judicial District Court, Medina County, Texas
                               Trial Court No. 16-04-11937-CR
                           Honorable Sid L. Harle, Judge Presiding


                                        ORDER
        Appellee’s brief was originally due to be filed on March 7, 2022. On March 1, 2022,
appellee filed a motion for extension of time to file the brief until April 18, 2022—an extension
of forty-two days. Appellee’s motion is GRANTED.

       Appellee is ORDERED to file its brief no later than April 18, 2022. Appellee is
advised that counsel’s heavy case load or demanding work schedule is not an extraordinary
circumstance warranting further requests for an extension of time.


                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of March, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court